Title: To Benjamin Franklin from Luke Ryan, 8 August 1784
From: Ryan, Luke
To: Franklin, Benjamin



May it please your Excellency—
August the 8th. 1784

To Except of my gratefull acknowledgments and everlasting thanks, for beaing So good as to give me a letter of Recommendation to his Excellency the Marchal de Castries, may pease, unety, traffick, and freaindship, reaighn in your Undependent States of north America, to Compleat that great work, that you in your wisdom So happely begun; that through all futer ages it may be an everlasting Memorial to your Excellenceys name; is My prayrs and wishes—
I have delivered your letter, along with my petishon to his Excellency On Sunday last, but as yett Receaived no Ansr,

but through your Recommendation I have the greatest hopes of Sucsess, god Send it May Come Soon, as the lenth of time that I have been Confind, as well the Cruel treatment that I have Expereinced from my Eagent Mr. John Torris makes me anktious to Obtain Justis, which if neglected by his Excellency the Marchal de Castries, I may Expect no Justis from the preaincables of my Eagent John Torris;
I humbly Solecit your Excellency; if you Could find it Convenient, Onst More to Remind the Minnester of My afair and if you in your great goodness would be pleased to Send me a fue Lines to the Hoatel de nismes, Rue de Grenele St. Honore at parris, you will allways Merritt the blessings of god, and the prayrs of your Most Humble Servant—

Luc Ryan

 
Addressed: To His Excellency— / Benjeman Frankelin— / Minnester to the Uneited / States of Northamerica / at Passy—
Notation: Ryan 8 Aout 1784
